DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 14 are pending.  Claims 1, 2, 4, 7, 8, and 10 were amended.  Claims 12 – 14 are new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
4. The apparatus for estimating an SOC-OCV profile according to claim 1, wherein the available range determination module is further configured to: 
shift the portion of the BOL positive electrode half-cell SOC-OCV profile corresponding to the MOL positive electrode available range and the portion of the BOL negative electrode half-cell SOC-OCV profile corresponding to the MOL negative electrode available range relative to each other so that the lowest available SOC of the MOL negative electrode available range and the lowest available SOC of the MOL positive electrode available range are equal to each other; and 
determine a differential profile of the two profiles shifted relative to each other as the estimated MOL full-cell SOC-OCV profile.


Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the closest prior art of record, Katayama, Christensen, and Takahashi, either singularly or in combination, fail to anticipate or render obvious the apparatus or method comprising 
determine the MOL positive electrode available range by using the highest available SOC in the BOL positive electrode available range as a highest available SOC in the MOL positive electrode available range, and 
determine the MOL negative electrode available range by using the lowest available SOC in the BOL negative electrode available range as a lowest available SOC in the MOL negative electrode available range,
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 6 and 8 - 14 the closest prior art of record, Katayama, Christensen, Takahashi, and Cha, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 7, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862